Citation Nr: 1404301	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-38 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to November 13, 1998, and in excess of 50 percent from November 13, 1998 to March 8, 2007.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), and an August 2007 rating decision of the St. Petersburg, Florida VA RO.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In December 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In June 2013, the Board determined that the Veteran's substantive appeal received on November 13, 1998 was timely filed, and remanded the case for additional development.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) benefits due to psychiatric disabilities.  Pursuant to the Board's June 2013 remand, SSA records for the Veteran were obtained; however, the decision awarding such benefits is not currently of record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decision and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Furthermore, the Board notes that a development letter which VA mailed to the Veteran in June 2013 was returned as undeliverable in July 2013 (precluding any response).  The Veteran's current mailing address should be ascertained.

Accordingly, the case is REMANDED for the following:

1.  The RO should ascertain the Veteran's current mailing address and ensure that it is properly entered in the entire VA (to include VHA patient) database.

2.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the RO should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The RO should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received (including obtaining an addendum medical opinion if necessary to evaluate the additional evidence), and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

